Citation Nr: 1226742	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for a chronic ear disorder, to include otitis externa.  

3.  Entitlement to service connection for a chronic sinus disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the claims.  

The Veteran requested a Board hearing at the RO in his March 2006 VA Form 9, but subsequently withdrew his request.  See August 2006 VA Form 21-4138.

The claims were remanded by the Board in April 2010 for additional development.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  

In November 2011, the Veteran submitted additional evidence to the RO, which was then forwarded to the Board to be associated with the claims folder.  The additional evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  The additional evidence is in the form of copies of private medical records from Dr. J.E.F. and Erickson Medical Clinic.  The records from Dr. J.E.F., some of which contain handwritten notes that are partially illegible, are dated from January 1993 to September 1993, and pertain to the diagnosis and treatment of diabetes mellitus.  The records from Erickson Medical Clinic are dated from 2004 to October 2011, and those records that are not duplicative of records already on file (and already considered by the RO) also pertain to the ongoing treatment of diabetes mellitus as well as other ailments not at issue.  That the Veteran has had a diagnosis of diabetes mellitus since 1993 was a known fact already considered by the RO.  The records showing continuing treatment for diabetes mellitus are essentially cumulative.  As the evidence does not bear on the remaining question of a nexus between the current disability and service, the evidence need not be referred to the AOJ for initial consideration.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran was exposed to herbicides, including Agent Orange, while on active duty.  

2.  There is no competent evidence of record that diabetes mellitus is etiologically related to active service.  

3.  There is no competent medical evidence of a chronic ear disorder, to include otitis externa.  

4.  There is no competent evidence of record that a chronic sinus disorder is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a chronic ear disorder, to include otitis externa, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  The criteria for service connection for a chronic sinus disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was initially provided to the Veteran in a June 2004 letter.  Additional notice was provided in a March 2006 letter and the claims were readjudicated in a November 2011 supplemental statement of the case.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records have been associated with the claims folder.  The RO/AMC also substantially complied with the Board's April 2010 remand by unsuccessfully attempting to obtain medical records from Dr. J.E.F.; undertaking efforts to verify the Veteran's claimed in-service exposure to herbicides while stationed in Panama through a review of the Department of Defense's inventory of herbicide operations and through an inquiry to the Joint Services Records Research Center (JSRRC); asking the Veteran to identify any additional treatment; and scheduling the Veteran for appropriate VA examinations.  See May 2010 letter; D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In regards to the RO's unsuccessful attempts to obtain records from Dr. J.E.F., the October 2010 and March 2011 letters requesting the records were returned as undeliverable.  The Veteran was notified of this and in November 2011, he obtained and submitted various records from Dr. J.E.F.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


Pertinent laws and regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts 

The Veteran claims that he has chronic diabetes mellitus, type 2, related to exposure to herbicides while stationed in the Panama Canal Zone in 1969 and 1970.  He asserts that the toxic chemicals were sprayed around the perimeter of his base at Fort Davis.  He also notes that he saw large areas of vegetation that had been defoliated and that he ate fruits from the trees that had been sprayed while on jungle training missions.  In support of his claim, the Veteran submitted internet articles dated in 1999 that refer to an article published in the Dallas Morning News in which it was stated that the U.S. military reportedly conducted secret tests of Agent Orange and other herbicides in Panama at the height of the Vietnam War and that members of the U.S. military may have been exposed to the chemicals (it also noted that all reports were unproven).  Service personnel records corroborate that the Veteran was stationed at Fort Davis in the Canal Zone in Panama from about June 1969 to about October 1970.  

The Veteran also asserts that he has a chronic ear disorder, including otitis externa, that is related to the left otitis externa for which he received treatment during the last months of his period of service.  He indicated in March 2006 that "to this day my ear is still acting up."  Also in March 2006, he stated that he was recovering from a sinus infection.  The Veteran alleged in his April 2004 claim that he has developed a sinus condition as the result of taking too much penicillin during service in treatment for an ear infection.  

Service treatment records show that at the time of an enlistment physical examination in November 1968, the Veteran was clinically evaluated as normal with the exception of defective vision.  On a medical history report at that time, the Veteran denied sinusitis but indicated ear, nose, or throat trouble.  As to the latter, an examiner noted only ear wax and a six year history of a red tympanic membrane that was not evident at that time.  During service, there were no complaints, findings, treatment, or diagnosis of diabetes mellitus.  Beginning in August 1970, the Veteran was seen for left otitis externa.  During treatment for the infection, it was noted that he was also taking medication for nasal congestion.  In having his ear checked in September 1970, there was great improvement and he was to continue his medication.  At the time of a separation physical examination in October 1970, the Veteran's ears were clinically evaluated as normal but his history of ear trouble was noted, particularly otitis externa.  On a medical history report at that time, the Veteran indicated that his present health was good but that he wanted his left ear "looked into."  An examiner stated that he had otitis externa of the left ear in August 1970, which was treated and without sequela.  

The post-service medical evidence of record shows that the Veteran was initially diagnosed with diabetes mellitus in 1993.  In a letter dated in March 2004, Dr. J.E.F. confirmed that the Veteran was diagnosed with type 2 diabetes mellitus in January 1993, when he was begun on medication in the form of oral hypoglycemics followed by insulin in March 1996.  Records from Erickson Medical Clinic show ongoing treatment for diabetes mellitus, type 2, including insulin treatment.  Clinic notes also show that the Veteran's ears and nose were generally normal on review of system checks through 2010.  However, in September 2004, the Veteran complained of a sinus infection and was diagnosed with sinusitis, for which he received antibiotics.  In September 2005, there was a diagnosis of ear wax.  In March 2006, the Veteran complained of a sinus infection and was diagnosed with upper respiratory infection.  

Pursuant to the Board's April 2010 remand, the Veteran underwent VA examinations in June 2011.  After review of the claims file and examination, to include a CT scan of the paranasal sinuses, the diagnoses were no chronic left ear condition found to include otitis externa; diabetes mellitus, type 1, with an onset long after service and not due to service; and chronic left maxillary sinusitis, with an onset date after service, probably in 1988, and not due to diabetes mellitus, penicillin use, history of left otitis externa, or frequent screenings for venereal disease for a case of tinea cruris (as claimed by the Veteran's representative in a March 2010 statement).  

Analysis

	Diabetes mellitus

The issue to be resolved in this case is whether the Veteran's diabetes mellitus is etiologically related to active service, to include his service in Panama in 1969 and 1970.  

At this juncture, the Board notes that while private records document diagnosis and treatment of diabetes mellitus, type 2, beginning in 1993, the June 2011 VA examiner stated that the Veteran's diagnosis was in fact diabetes mellitus, type 1, based on private medical records showing a low c-peptide of 0.5 in August 2010.  Thus, the record presents conflicting medical evidence regarding the Veteran's type of diabetes mellitus, which is significant in terms of whether or not the regulations pertaining to presumptive service connection may be applied.  With type 2 diabetes mellitus, service connection on a presumptive basis is a theory to consider, whereas such a theory may not be considered in claims involving type 1 diabetes mellitus.  

The Board will not address the question of the Veteran's correct type of diabetes mellitus.  Even if it were determined that he had type 2 diabetes mellitus, service connection on a presumptive basis is not warranted under 38 C.F.R. §§ 3.307(a), 3.309(a) because the Veteran's diabetes mellitus was not shown within one year of his release from active duty, nor has the Veteran contended that his diabetes mellitus was diagnosed earlier than 1993.  

Service connection on a presumptive basis on the basis of herbicide exposure is also not warranted under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) as the evidence does not show exposure to toxic herbicides such as Agent Orange, to include during his confirmed service in the Panama Canal Zone from approximately June 1969 to October 1970.  

The RO, in accordance with the procedures set forth in the M21-1 and the Board's April 2010 remand, forwarded this case to the JSRRC to investigate the Veteran's assertions of exposure to herbicides while serving in Panama.  The JSRRC responded in May 2011 that the unit histories of the Veteran's specific military unit while serving in Panama in 1969 and 1970 does not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Davis.  Further, the JSRRC noted that it had reviewed a Department of Defense listing of herbicide spray areas and test sites outside of the Republic of Vietnam, and that Fort Davis in the Panama Canal Zone was not a listed location.  Therefore, the JSRRC was unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides during his tour of duty in Panama.   The Board finds that the development undertaken by the RO and the JSRRC in this regard is in compliance with the procedures contained in the M21-1, and that the JSRRC conclusions are afforded probative value. 

The Board acknowledges the internet articles submitted by the Veteran and described above, which he has submitted in support of his assertion that herbicides, to include Agent Orange, were used in Panama.  However, the articles do not present any evidence of actual Agent Orange or other herbicide use in Panama.  In fact, the articles note that all reports of herbicide use in Panama were unproven.  It should be emphasized that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the JSRRC's review of and conclusions drawn from actual Department of Defense records outweigh the assertions from the internet articles citing to a newspaper article claiming that herbicides were used in Panama. 

The Board has considered the Veteran's own assertions that he was exposed to Agent Orange while on active duty in Panama.  However, for the reasons noted above, most importantly the JSRRC determination, his assertions are outweighed by the other evidence of record.  Further, the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was stationed at any given time and what herbicides were used on those occasions.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) and Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

As the evidence does not show that the Veteran was exposed to any herbicides during service, service connection for diabetes mellitus on the basis of herbicide exposure under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) is not warranted.  

Service connection for diabetes mellitus is also not warranted on a direct basis.  As noted above, the Veteran's service treatment records do not reflect complaints, treatment, or diagnosis of diabetes mellitus while on active duty.  And although the Veteran stated in March 2006 that many individuals have diabetes for years before a diagnosis is made, he does not specifically assert that he had diabetes mellitus during service or for many years after service.  In fact, he does not claim that his diabetes was manifest earlier than 1993, which is when he received his diagnosis and which is more than 22 years after his discharge from service.  As such, the Veteran has not contended that he had continuity of symptomatology since his discharge from service.  In addition, there is no medical evidence in the claims file showing or suggesting that diabetes mellitus was manifest prior to 1993.  

There is also no competent evidence that establishes a relationship between the Veteran's diabetes mellitus and active service.  Rather, the June 2011 VA examiner provided an opinion that the Veteran's diabetes mellitus was not related to service and had onset long after service.  This opinion was based on review of the records and examination of the Veteran and is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion). 

The Board has considered the statements made by the Veteran relating his diabetes mellitus to his active service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation that is not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person does not have the qualified education, training, and/or expertise to offer an opinion on medical causation.  See 38 C.F.R. § 3.159 (2011). 

In the absence of competent evidence establishing an etiological relationship between active service and diabetes mellitus, service connection is not warranted and the claim must be denied.

	Chronic ear disorder

The evidence of record does not support the claim for service connection for a chronic ear disorder, to include otitis externa.  This is so because the application of 38 C.F.R. § 3.303 has an explicit condition that the Veteran must have a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  While it is true that the Veteran received in-service treatment for left otitis externa beginning in August 1970, there was great improvement noted when his ear was checked in September 1970.  Moreover, at the time of his October 1970 discharge examination, while a history of ear trouble was noted, particularly otitis externa, clinical evaluation of his ears was normal and the examiner stated that the left ear otitis externa had been treated without sequela.  

The Board acknowledges the Veteran's statements attributing an ear that was "still acting up" to his documented ear infection in service.  Private treatment records, however, document only the presence of ear wax and the June 2011 VA examiner found no chronic left ear disorder, including otitis externa.  In addition, where, as here, the determinative issue involves a question of a medical diagnosis that is not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person does not have the qualified education, training, and/or expertise.  See 38 C.F.R. § 3.159 (2011).  The Board also finds the VA examiner's finding to be more probative that the assertions made by the Veteran.  See Prejean, 13 Vet. App. at 448-9.  

In the absence of any probative evidence that the Veteran has a current chronic ear disorder, to include otitis externa, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143.

      Chronic sinus disorder

The evidence of record does not support the claim for service connection for a chronic sinus disorder, diagnosed at the June 2011 VA examination as current chronic left maxillary sinusitis.  The Board acknowledges that the Veteran was treated on a single occasion for nasal congestion in conjunction with treatment for left otitis externa in August 1970.  However, there was no actual diagnosis of a sinus disorder during service, the finding of nasal congestion was an isolated finding, and there was no chronic disorder during service.  There is also no evidence to support a finding of continuity of symptomatology after service, and the Veteran has not made such an assertion.  Rather, he requested certain private medical records be obtained in order to show he received treatment for sinusitis from 1988 to the present from Dr. J.E.F. and Erickson Medical Clinic; he has not specifically alleged or indicated that he received treatment for symptoms of a sinus disorder at any period between discharge from service in 1970 and 1988.  

There is also no competent evidence that establishes a relationship between the Veteran's current chronic left maxillary sinusitis and active service, to include the use of penicillin as alleged.  Rather, the June 2011 VA examiner determined after review of the record that the onset of the sinus condition was many years after service, probably in 1988, and was not related to penicillin use, history of ear infection, diabetes mellitus, or screenings for venereal disease.  This opinion was supported by adequate rationale, which accounted for the significant facts of the record, and specifically addressed the claims related to alleged overuse of penicillin.  On that claim, the VA examiner determined that it did not make medical sense because the overwhelming vast majority of rhinosinusitis infections are viral and penicillin has no effect on viruses.  The examiner also noted that penicillin in no way "flushes out" sinus infections.  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The Board acknowledges the Veteran's statements attributing his current sinus disorder to service, to include the presence of a sinus disorder during service.  Although he is competent to describe symptoms such as pain, his diagnosed chronic left maxillary sinusitis is not a condition where lay observation has been found to be competent as it is an internal process that cannot be directly observed, which is distinguishable from those types of disabilities that are capable of direct observation, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  The Board again notes that where, as here, the determinative issue involves a question of a medical diagnosis, nexus or causation that is not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person does not have the qualified education, training, and/or expertise.  See 38 C.F.R. § 3.159 (2011).  

In the absence of competent evidence establishing an etiological relationship between active service and a chronic sinus disorder, service connection is not warranted and the claim must be denied.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied.  

Service connection for a chronic ear disorder to include otitis externa is denied.  

Service connection for a chronic sinus disorder is denied.  



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


